Order entered January 17, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00615-CR
                                       No. 05-13-00616-CR

                                   ROBERT IVES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-34069-X, F12-19082-X

                                            ORDER
       The Court REINSTATES the appeals.

       On October 14, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. We have now received the records. Therefore,

in the interest of expediting the appeals, we VACATE the October 14, 2013 order requiring

findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    LANA MYERS
                                                              JUSTICE